 In the Matter of APEX ELECTRICAL MANUFACTURING COMPANY,EMPLOYERandLOCAL 710, INTERNATIONAL UNION OF ELECTRICAL,RADIO AND' MACHINE WORKERS, CIO, PETITIONERCases Nos. 8-RC-627 and 8-RC--640.-Decided April14,1950DECISIONANDDIRECTION OF ELECTIONSUpon petitions duly filed, a consolidated hearing was held beforeCarroll L. Martin, hearing officer.At the hearing United Electrical,Radio and Machine Workers of America and its Local 710, Inter-venors, moved that the petitions be dismissed on the ground that col-lective bargaining contracts between them and the Employer then ineffectwere bars to these proceedings.The hearing officer referredthis motion to the Board. For reasons given in Section3, infra,thismotion is hereby denied.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.,,Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.iThe hearing officer referred to the Board the Intervenors'motion to dismiss theseproceedings on the ground that the Petitioner's authorization cards used the name "UE"which is. a designation used by the Intervenors.As the Board has repeatedly held thatthe showing of interest is a matter solely for.administrative determination,this motion ishereby denied.Decker Clothes,Inc.,83 NLRB 484.The hearing officer also referred to the Board the Petitioner's motions(1) to strike thetestimony of the Intervenors'witness because of his refusal to disclose the names of themembers he claimed were loyal to the Intervenors,(2) to remove the name of Local 710as Intervenor because it did not show that it actually had membership at present,and (3)to remove the name of the Intervenor,International,because it did not negotiate the cur-rent contracts with the Employer.As to(1), the Intervenors'witness asserted that thesemembers expressed their loyalty to the Intervenors in confidence.We do not believe thatthe witness'refusal to furnish the names is sufficient reason to strike histestimony.Asto (2), as the intervention was granted by virtue of outstanding contracts, evidence ofpresent membership is not required..As to(3), the contracts as drawn purport to makethe International as well as the Local a party to them.United States Gypsum Company,79 NLRB 48.89 NLRB No. 60.463 464DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organizations involved claim to represent employees ofthe Employer.3.The question concerning.representation :The Employer and the Intervenors have been under continuous col-lective bargaining agreements. . for ;more than 12 years.The mostrecent of these agreements covering the Employer's production andmaintenance employees was executed on May 1, 1949, for the periodof 1 year.The latest agreement covering the Employer's clericalemployees was executed on August 21, 1947, renewed and amended bya supplement in 1948, and again automatically renewed in August 1949ountil August 1950.On or about November 1, 1949, due to the expulsion of the Inter-venor as an affiliate of the Congress of Industrial Organizations, allof the officers and practically the entire local membership of theexecutive board of the Intervenor's Local 710 except one, met anddetermined to recommend to the membership secession from the Inter-venor, and to form a new Local 710 of the Petitioner. On November 8,1949, at a special meeting, the membership 2 met and voted unani=mously to secede from the Intervenors and join the Petitioner.Atsubsequentregular meetings, in December 1949, and January 1950,this action was confirmed.The Petitioner contends that the contracts between the Employerand the Intervenors are not a bar to this proceeding because, amongother reasons, all the members of Local 710 have seceded from mem-bership in the Intervenors and have become members of the Petitioner,and the Intervenors no longer have any members among the Employ-er's employees.The Intervenors challenge the purported secessionof the local membership, asserting that UE Local 710 continues inexistence, and that the Intervenor's contracts are bars to these pro-ceddings.We shall not, however, attempt to determine the legalissues'raised by the action of the employees in purporting to change theiraffiliation.The normal bargaining relationship heretofore existingbetween the Employer and the representative of its employees hasbeen disrupted by the events set forth above, and as a result of theconfusion thus arising, the relationship between them no longer canbe said to promote stability in industrial relations.Under thesecircumstances, we find that the existing collective bargaining contractsdo not constitute a bar to a present determination of representatives a2At this meeting there were present about 450 members out of a membership of about 600-,BostonMachineWorks Company,89 NLRB 59;Sun Shipbuilding and Dry DockCompany,86 NLRB 20;Hackensack Water Company;84 NLRB'842 ;Elizabethtown WaterCompany,84 NLRB 845;Pittsburgh PlateGlassCompany,Columbia Chemical Division,',80 NLRB 1331.In view of this finding,it is not necessary to pass on the Petitioner'scontention that certain illegal provisions contained in the contracts between Intervenorsand the Employer prevent these contracts from being bars to these proceedings. APEX ELECTRICAL MANUFACTURING -COMPANY465We find that a question affecting commerce exists concerning therepresentationof employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4. In accordance with a stipulation of the parties, we find that thefollowing groups of employees constitute units appropriate for pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act :(a)All production and maintenance employees at the Employer'sSandusky, Ohio, plant including leadmen, tool and die men, and ma-chinists, but excluding clerical and professional employees, guards, andall supervisors as defined in the Act;(b)All office clerical employees at the Employer's Sandusky, Ohio,plant, including general clerks, A, B, and C, PBX operators, mailclerks, planning clerks, timekeeper, comptometer and key punch opera-tor, secretary-stenographer, detailers A and B, tool designers A and B,billing clerk, bookkeeping and duplicating machine operator, blue-print operator, typist-clerk, stenographic-clerk, and general methodsclerks A and B, but excluding office payroll., personnel department,research and engineering department, administrative, and professionalemployees, confidential secretaries,salesmen,guards, departmentheads, and all otlier supervisors as defined in the Act.DIRECTION OF ELECTIONS 4As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, separate elec-tions by secret ballot shall be conducted as early as possible, but notlater than 30 days from the date of this Direction, under the directionand supervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesin the units found appropriate in paragraph numbered 4, above, whowere employed during the payroll period immediately preceding thedate of this Direction of Elections, including employees who did notwork during said payroll period because they were ill or on vacation4UE Local 710 has not complied with Section 9 (f), (g), and(h) of the Act.As notedabove, the Intervenors took the position that UE Local 710 still exists and represents theEmploye'r's employees.If UE Local 710 still exists,the UE's participation in the electiondirected herein is conditioned upon full compliance by this local with Section 9(f), (g),and (h)of the Act.SeeGeneral Motors Corporation,Frigid.aire Division,88 NLRB 450.[By Order dated April 27,1950,the Board granted the Intervenor,United Electrical,Radio and Machine Workers of America, and its Local 710, permission to withdraw itsname from the ballot.] 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the elections, and also excluding employees:on strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by Local 710, International Union of Electrical, Radio andMachine Workers, CIO.